NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              ROBERT G. THORNTON,
                Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7107
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2059, Judge Coral Wong
Pietsch.
                ______________________

              Decided: December 15, 2015
                ______________________

   ROBERT G. THORNTON, Corona, CA, pro se.

    SARAH CHOI, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER; Y. KEN LEE, MEGHAN ALPHONSO, Office of
General Counsel, United Stated Department of Veterans
Affairs, Washington, DC.
2                                  THORNTON   v. MCDONALD



                 ______________________

     Before MOORE, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
    Robert G. Thornton appeals the denial of his petition
for a writ of mandamus by the United States Court of
Appeals for Veterans Claims (“Veterans Court”).
                      BACKGROUND
    Mr. Thornton, an Army veteran, sought service-
connected benefits for hearing loss, tinnitus, and a psy-
chiatric condition. In December 2012, a VA Decision
Review Officer (“DRO”) issued a rating decision to
Mr. Thornton. In response, Mr. Thornton filed a notice of
disagreement in November 2013. On June 4, 2014, the
DRO issued a rating decision increasing Mr. Thornton’s
benefits. On the same day, the DRO issued a Statement
of the Case (“SOC”) denying entitlement to earlier effec-
tive dates for Mr. Thornton’s benefits. The SOC informed
Mr. Thornton that an appeal “must be filed within 60
days from the date that the [VA] mails the Statement of
the Case to the appellant, or within the remainder of the
1-year period from the date of mailing of the notification
of the determination being appealed, whichever period
ends later.” Mr. Thornton filed an appeal on January 28,
2015, requesting the VA regional office to forward his
appeal to the Board of Veterans Appeals. Separately, on
February 2, 2015, Mr. Thornton filed a Privacy Act re-
quest with the Secretary of the VA, seeking specific
documents from his claim file.
    On May 18, 2015, Mr. Thornton petitioned for a writ
of mandamus from the Veterans Court to compel: (1) the
VA to forward his appeal to the Board of Veterans Ap-
peals and (2) the Secretary to comply with his Privacy Act
request. On June 12, 2015, the VA regional office in-
formed Mr. Thornton that his appeal was untimely, and
THORNTON   v. MCDONALD                                     3



provided instructions regarding how to appeal the un-
timeliness decision. And on June 15, 2015, the Secretary
responded to Mr. Thornton’s Privacy Act request by
forwarding a copy of his entire claim file, and included
instructions on filing a Privacy Act appeal.
                         DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We may review legal ques-
tions such as those relating to the interpretation of consti-
tutional and statutory provisions. 38 U.S.C. § 7292(c).
We may not review factual determinations or application
of law to fact, except to the extent an appeal presents a
constitutional issue. Id. § 7292(d)(2). These statutory
limits on our jurisdiction extend to our review of the
Veterans Court’s denial of a writ of mandamus. Beasley
v. Shinseki, 709 F.3d 1154, 1157 (Fed. Cir. 2013). Just as
a veteran’s “choice to present [a] legal question in a peti-
tion for mandamus does not deprive this court of jurisdic-
tion,” id., a veteran’s choice to present a factual question
or the application of law to fact in a petition for manda-
mus does not expand this court’s jurisdiction.
     Here, the Veterans Court found that Mr. Thornton
failed to demonstrate entitlement to the writ because he
did not demonstrate that he lacked adequate alternative
means to relief. Specifically, the Veterans Court found
that Mr. Thornton had been provided with information on
how to appeal both the VA’s determination that his Janu-
ary 2015 appeal was untimely and the Secretary’s han-
dling of his Privacy Act request, and that both of these
alternative avenues were available at the time of the
Veterans Court’s review.
    Because Mr. Thornton’s appeal here raises a factual
dispute regarding timeliness and fails to allege any legal
error with the Veterans Court’s denial of the writ, we do
not have jurisdiction to review the denial. Mr. Thornton’s
attempt to frame this factual issue as a due process
4                                   THORNTON   v. MCDONALD



violation does not change the purely factual nature of his
complaint and his allegations of spoliation of evidence
also do not raise any legal error with the Veterans Court’s
denial of the writ. Accordingly, we dismiss the appeal for
lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.